Citation Nr: 0735756	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 22, 2002 
for the grant of additional death pension benefits based upon 
the need for regular aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from July 1943 to January 
1946.  The appellant is the veteran's widow.

The record reveals that the appellant has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) (2007).  Notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The notice requirement is applicable to all aspects of 
the claim, to include potential disability ratings.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In December 2001 and July 2002, the RO notified the appellant 
what evidence was necessary to establish her claim for 
additional death pension benefits based upon the need for 
regular aid and attendance or being housebound.  However, the 
appellant has now filed a notice of disagreement with the 
effective date assigned.  She has not received sufficient 
notice as to the effective date criteria.  Thus, this case 
must be remanded to afford the appellant adequate notice 
regarding the effective date criteria.




Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  The appellant should be notified of 
the information and evidence necessary to 
substantiate her claim for an earlier 
effective date.  She should also be 
notified of information and evidence that 
VA will seek to provide and information 
and evidence that she is expected to 
provide.  The appellant should be asked to 
provide any evidence in her possession 
that pertains to the claim.  

2.  Following completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case and allow the 
appellant an appropriate period of time to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



